DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
1.	Applicant's arguments filed 07/27/2022 have been fully considered but they are not persuasive.  
	The Applicant argues that the art of Zhen does not discuss the difference of power consumption in the processors. The Examiner respectfully disagrees and notes that Zhen discloses the use of a MSP430 processor (which has a power consumption of roughly 22.2 mW) therefore it would be acting as a low-power processor and the use of a TMS320 processor (which has a power consumption of roughly 715 mW) therefore it would be acting as a high-power processor. 
	The Applicant then argues that Zhen does not disclose one processor can remain in dormancy state while the other collects heart rate data and states at most both processors are in dormancy when collected abnormal HR data. The Examiner respectfully disagrees and points to Par. 0015 of Zhen which teaches the device will wake a processor when ECG is abnormal and will remain dormant when it is not abnormal. The heart rate data is being actively collected by one of the processors since it would be impossible to determine if HR is abnormal if no HR data is being collected at all. Then as discussed in Par. 0015, the other processor is woken up if the HR data is determined to be abnormal. For these reasons, the U.S.C. 103 rejections remain.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 20160259905 A1) in view of Zhen (CN 205251535 U).
	In regards to claim 1, Park discloses method, implemented at a watch for detecting and prompting abnormal heart rate data, the watch comprising a main processor and an auxiliary processor (Par. 0060, 0122 and 0348 discloses a watch that can detect heart rate data and determine if it is abnormal. Par. 0067 and Fig 1 shows the watch can have different processors within the processing module [120]), the method comprising: 
collecting detected heart rate data (Par. 0122); 
analyzing, by the auxiliary processor the collected heart rate data (Par. 0067 discloses a processor that can perform data processing/analyzing, see also Par. 0003) and determining whether the collected heart rate data is abnormal (Par. 0348 and 0277 discloses determining abnormal heart rate data), including: 
determining whether the collected heart rate data is in a threshold range (Par. 0235 discloses comparing ECG data, i.e. heart rate data, to a threshold range (see also table 2 in Par. 0334)); 
in response to determining that the collected heart rate data is not in the threshold range, detecting the duration of the collected heart rate data not in the threshold range (Fig 26 shows how HR data is collected over time; i.e. the duration that data is not within the threshold/is abnormal or dangerous is collected); 
in response to detecting that the duration of the collected heart rate data not in the threshold range exceeds a predetermined time period, determining wearing condition of the watch (Par. 0079 and Fig 26 discloses determining the wearing condition of the watch, the predetermined time period being any time that the watch is not worn or zero); and
in response to determining that the watch is being worn by a user, determining whether the user is in exercise (Par. 0240, 0331 discloses the electronic device can detect if the user is in exercise or activity); 
and establishing communication between the watch and a mobile terminal via Bluetooth and transmitting abnormal heart rate data the mobile terminal (Par 0090 discloses wireless connections and Par. 0348 which discloses the device will emit an alert to an external device when the HR is abnormal).
However, Park does not disclose the main processor being high-power and the auxiliary processor being low-power, triggering to wake up a main processor and the processor switching from a dormancy state to an operation state or having the auxiliary processor in a low power state. 
In the same field of endeavor, Zhen does disclose a heart rate monitoring device that comprises a first power and a second power processor, higher than that of the first (Zhen discloses the use of a MSP430 processor (which has a power consumption of roughly 22.2 mW) acting as a low-power processor and the use of a TMS320 processor (which has a power consumption of roughly 715 mW) acting as a high power processor) and is capable of triggering to wake up a main processor and the main processor switching from a dormancy state to an operation state when the auxiliary processor detects that the collected heart rate data is abnormal for over a predetermined time period (Par. 0015 discloses the device will wake when ECG is abnormal and will remain dormant when it is not abnormal) for the purpose of saving power. Zhen also discloses having the auxiliary processor in a low power state (Par. 0023 discloses the device can enter a low power mode) for the purpose of reducing power consumption. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Park and modified them by having the device consist of a low power and high power processor, dormancy state, operation state, and a low power mode, as suggested and taught by Zhen, for the purpose of saving power through reduced consumption (Par. 0040 of Zhen). 
	In regards to claim 2, the combined teachings of Park and Zhen as applied to claim 1 discloses the method of claim 1, further comprising: activating by the mobile terminal an abnormal heart rate prompt (Par. 0348 of Park discloses an alert is sent to the external device when HR is abnormal); 
wherein the prompt includes any one of mobile phone vibration, ringtones, SMS, and custom voice (Par. 0117 of Park discloses the alert can be a message and 0203 discloses it can be a sound). 
	In regards to claim 3, the combined teachings of Park and Zhen as applied to claim 1 discloses the method of claim 1, further comprising switching to the dormancy state (Par. 0015 of Zhen discloses the device will wake when ECG is abnormal and will remain dormant when it is not abnormal and Par. 0024 of Zhen discloses the device will always go to resting/dormancy state when there is not abnormal data to trigger the awake). 
In regards to claim 4, the combined teachings of Park and Zhen as applied to claim 1 discloses the method of claim 1 wherein the main processor is in the dormancy state and the auxiliary processor is in a lower power state when the heart rate data is being collected wherein the second power consumption of the auxiliary processor in the lower power state amounts to one quarter of the first power consumption of the main processor in the dormancy state. (Par. 0023 of Zhen discloses the device can enter a low power mode. Zhen discloses the use of a MSP430 processor (which has a power consumption of roughly 22.2 mW) acting as a low-power processor and the use of a TMS320 processor (which has a power consumption of roughly 715 mW) acting as a high power processor). It would have been obvious to one of ordinary skill in the art before the effective filing date to adjust the ratio of the processors power based on computing requirements.  Absent any showing of critical or unexpected results, such limitations appear to be routine optimization within the skill of the ordinary artisan before the effective filing date of the invention and are therefore prima facie obvious.  
	

3.	Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park and Zhen as applied to claim 1 and in further view of Yuen (US 20150173628 A1).
In regards to claim 5, the combined teachings of Park and Zhen as applied to claim 1 discloses the method of claim 1 wherein determining the wearing condition of the watch comprises turning on an infrared distance detection sensor to detect whether there is an obstruction (Par. 0003 of Park discloses sensing electrodes on the electronic device and Par. 0079 of Park discloses the device can detect where it is being worn on the user, i.e. the “obstruction” is detected); 
determining that the watch is not being worn when no obstruction is detected (Par. 0251 of Park discloses the device can take on a dormant mode when it detects there is nothing there, i.e. it is capable of this function); 
obtaining collected heart rate data when obstruction is detected and comparing the collected heart rate data to a predetermined range of wrist heart rate data of normal people (Par. 0235 of Park discloses comparing collected ECG data, i.e. heart rate data, to a threshold range (see also table 2 in Par. 0334)); 
and determining that the obstruction is the wrist of the user and the watch is being worn by the user when the heart rate data is normal, otherwise the obstruction is other obstructions and the watch is not being worn by the user (Par. 0079 of Park discloses the device can determine where it is being worn on the body, i.e. it can determine if this is a wrist and it discloses that this determination is done based on information obtained from the body).
	However, the combined teachings of Park and Zhen do not explicitly disclose that the distance sensor is an infrared distance detection sensor. On the other hand, in the same field of endeavor, Yuen discloses a wearable watch that detects heart rate (Abstract and Figure 1b) wherein an infrared distance sensor is used to detect the presence of skin coming in proximity to the device (Par. 0046; the Applicant describes the “obstruction” as a wrist, i.e. skin) for the purpose of detecting the presence of the user and activate the watch. 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the combined teachings of Park and Zhen as applied to claim 1 and modified them by having the device comprise an infrared distance sensor, as taught and suggested by Yuen, for the purpose of detecting the presence of the user and activate the watch.
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SKYLAR LINDSEY CHRISTIANSON whose telephone number is (571)272-0533.  The examiner can normally be reached on Monday-Friday, 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SKYLAR CHRISTIANSON/Examiner, Art Unit 3792 

/NATHAN J JENNESS/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        09 November 2022